


113 S1633 IS: Affordable Footwear Act of 2013
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
113th CONGRESS1st Session
S. 1633
IN THE SENATE OF THE UNITED STATES

October 31, 2013
Ms. Cantwell (for herself, Mr. Blunt, Mr. Roberts, Mr. Merkley, Mr. Moran, Ms. Klobuchar, Mr. Johanns, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To suspend temporarily the duty on certain footwear, and for other purposes.


1.Short titleThis Act may be cited as the Affordable Footwear Act of 2013.
2.FindingsCongress finds the following:
(1)Average collected duties on imported footwear are among the highest of any product sector, totaling approximately $2,300,000,000 in 2011 and approximately $2,500,000,000 in 2012.
(2)Duty rates on imported footwear are among the highest imposed by the United States Government, with some as high as the equivalent of 67.5 percent ad valorem.
(3)The duties currently imposed by the United States were set in an era during which high rates of duty were intended to protect production of footwear in the United States.
(4)Footwear produced in the United States supplies only about 1 percent of the total United States market for footwear. This production is concentrated in distinct product groupings, which are not affected by the provisions of this Act.
(5)Footwear duties, which are higher on lower-price footwear, serve no purpose and are a hidden, regressive tax on those people in the United States least able to pay.
(6)Low- and moderate-income families spend a larger share of their disposable income on footwear than higher-income families.
(7)The outdoor industry develops innovative and high performance footwear that promotes healthy and active lifestyles through outdoor recreation.
3.Sense of CongressIt is the sense of Congress that—
(1)there is no production in the United States of many footwear articles;
(2)the reduction or elimination of duties on such articles will not negatively affect manufacturing or employment in the United States; and
(3)the reduction or elimination of duties on such articles will result in reduced retail prices for a wide range of consumers.
4.Determination of constituent material of certain footwearAdditional U.S. Notes to chapter 64 of the Harmonized Tariff Schedule of the United States are amended by striking Additional U.S. Note 5 and inserting the following:

5.For the purposes of determining the constituent material of the outer sole pursuant to Note 4(b) of this chapter, the constituent material of an outer sole consisting of rubber or plastics to which textile materials are attached or into which such materials are otherwise incorporated shall be deemed to be only rubber or plastics, and no account shall be taken of the textile materials..
5.Modification of article description for certain waterproof footwearSubheading 6401.92.60 of chapter 64 of the Harmonized Tariff Schedule of the United States is amended by adding at the end of the article description the following: , with no portion of the soles and uppers exceeding 3.5 mm in thickness.
6.Temporary suspension or reduction of duties on certain footwear
(a)DefinitionsThe U.S. Notes to subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States are amended by adding at the end the following:

20.For the purposes of headings 9902.64.25 through 9902.64.59:
(a)The term footwear for men means footwear of American men's size 6 and larger for males and does not include footwear commonly worn by both sexes.
(b)The term footwear for women means footwear of American women's size 4 and larger, whether for females or of types commonly worn by both sexes.
(c)
(i)The term work footwear means, in addition to footwear for men or footwear for women having a metal toe-cap, footwear for men or footwear for women that—
(A)has outer soles of rubber or plastics;
(B)is of a kind designed for use by persons employed in occupations such as those related to the agricultural, construction, industrial, public safety or transportation sectors that are not conducive to the use of casual, dress or similar lightweight footwear; and
(C)has special features to protect against hazards in the workplace (such as resistance to chemicals, compression, grease, oil, penetration, slippage or static-buildup).
(ii)The term work footwear does not include—
(A)sports footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like;
(B)footwear designed to be worn over other footwear;
(C)footwear with open toes or open heels; or
(D)footwear (except footwear covered by heading 6401) of the slip-on type or other footwear that is held to the foot without the use of laces or a combination of laces and hooks or other features.
(d)The term house slippers means footwear of the slip-on type designed solely for casual indoor use. The term house slippers includes—
(i)footwear with outer soles not exceeding 3.5 mm in thickness, consisting of cellular rubber, nongrain leather, or textile material;
(ii)footwear with outer soles not exceeding 2 mm in thickness consisting of polyvinyl chloride, whether or not backed; and
(iii)footwear which, when measured at the ball of the foot, has sole components (including any inner and mid-soles) with a combined thickness not exceeding 8 mm as measured from the outer surface of the uppermost sole component to the bottom surface of the outer sole and which, when measured in the same manner at the area of the heel, has a thickness equal to or less than that at the ball of the foot.
(e)The term waterproof footwear means footwear designed to protect against penetration by water or other liquids, whether or not such footwear is primarily designed for such purposes..
(b)Temporary suspension or reduction of dutiesSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new headings:




9902.64.25Sports footwear with outer soles and uppers of rubber or plastics, having uppers of which over 90 percent of the external surface area (including any accessories or reinforcements) is rubber or plastics (except footwear having foxing or a foxing-like band applied or molded at the sole and overlapping the upper); the foregoing not including footwear for women (provided for in subheading 6402.19.15)FreeNo changeNo changeOn or before 12/31/2018
9902.64.26Footwear (other than work footwear or footwear designed to be worn over or in lieu of other footwear as a protection against water, oil, grease or chemicals, or cold or inclement weather) with outer soles and uppers of rubber or plastics, covering the ankle, not incorporating a protective metal toe-cap, having uppers of which over 90 percent of the external surface area is rubber or plastics (provided for in subheading 6402.91.40)FreeNo changeNo changeOn or before 12/31/2018
 9902.64.27Footwear (other than vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported) with outer soles and uppers of rubber or plastics, valued over $24/pair, whose height from the bottom of the outer sole to the top of the upper does not exceed 20.32 cm if for men or women or does not exceed 17.78 cm if for persons other than men or women, designed to be used in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather, and where protection against water is imparted by the use of a coated or laminated fabric (provided for in subheading 6402.91.50)FreeNo changeNo changeOn or before 12/31/2018
9902.64.28Footwear (other than work footwear) with outer soles and uppers of rubber or plastics, covering the ankle, for men or women, such footwear which from the bottom of the outer sole to the top of the upper does not exceed 13 cm or which exceeds 21 cm, or regardless of height is slip-on footwear (provided for in subheading 6402.91.90)FreeNo changeNo changeOn or before 12/31/2018
 9902.64.29Tennis shoes, basketball shoes, gym shoes, training shoes and the like (provided for in subheading 6402.91.90)FreeNo changeNo changeOn or before 12/31/2018
9902.64.30Footwear with outer soles and uppers of rubber or plastic, not covering the ankle, other than work footwear or house slippers (provided for in subheading 6402.99.31)FreeNo changeNo changeOn or before 12/31/2018
9902.64.31Footwear (other than vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), with outer soles and uppers of rubber or plastics, valued over $24/pair, designed to be used in lieu of, but not over, other footwear, and where protection against water is imparted by the use of a coated or laminated textile fabric (provided for in subheading 6402.99.33) FreeNo changeNo changeOn or before 12/31/2018
9902.64.32 Footwear with uppers and outer soles of rubber or plastics, other than house slippers (provided for in subheading 6402.99.41 or 6402.99.49)FreeNo changeNo changeOn or before 12/31/2018
9902.64.33Footwear with outer soles and uppers of rubber or plastics other than house slippers (provided for in subheading 6402.99.71 or 6402.99.79)FreeNo changeNo changeOn or before 12/31/2018
9902.64.34 Footwear with outer soles and uppers of leather, covering the ankle, other than footwear for women (provided for in subheading 6403.51.90)FreeNo changeNo changeOn or before 12/31/2018
9902.64.35 Footwear for men, and footwear for youths and boys, covering the ankle, valued not over $12/pair; such footwear which from the bottom of the outer sole to the top of the upper does not exceed 13 cm or which exceeds 21 cm, or regardless of height is waterproof footwear, other than work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, slip-on footwear, and other than footwear with waterproof bottoms, including bottoms comprising an outer sole and all or part of the upper (provided for in subheading 6403.91.60)FreeNo changeNo changeOn or before 12/31/2018
9902.64.36Slip-on footwear for men and footwear for youths and boys, covering the ankle and incorporating waterproof footwear bottoms including bottoms comprising an outer sole and part of the upper; such footwear with sole components, including any mid-soles but excluding any inner soles, which when measured at the ball of the foot have a combined thickness less than 13.5 mm, the foregoing valued not over $20/pair (provided for in subheading 6403.91.60)FreeNo changeNo changeOn or before 12/31/2018
9902.64.37Footwear for men, other than slip-on footwear, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, valued not over $12/pair (provided for in subheading 6403.91.60)FreeNo changeNo changeOn or before 12/31/2018
9902.64.38Footwear for youth and boys, incorporating a waterproof footwear bottom including bottoms comprising an outer sole and part of the upper, other than tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than slip-on footwear (provided for in subheading 6403.91.60)FreeNo changeNo changeOn or before 12/31/2018
9902.64.39Footwear (other than footwear for men or footwear for youths and boys) covering the ankle, valued over $12/pair; such footwear of a height which from the bottom of the outer sole to the top of the upper does not exceed 13 cm, or which exceeds 21 cm, or regardless of height, is waterproof footwear, or footwear where the difference in height between the bottom of the sole at the ball of the foot to the top of the midsole and from the bottom of the heel to the top of the midsole is over 30 mm, other than work footwear and other than slip-on footwear (provided for in subheading 6403.91.90)FreeNo changeNo changeOn or before 12/31/2018
 9902.64.40Slip-on footwear (other than footwear for men or footwear for youths or boys) covering the ankle; such footwear with a heel over 15 mm in height as measured from the bottom of the sole or sole components (including any mid-soles but excluding any inner soles) which when measured at the ball of the foot have a combined thickness less than 13.5 mm, the foregoing valued not over $20/pair (provided for in subheading 6403.91.90)FreeNo changeNo changeOn or before 12/31/2018
 9902.64.41Footwear for women, covering the ankle, valued not over $12/pair; such footwear which from the bottom of the outer sole to the top of the upper does not exceed 13 cm or which exceeds 21 cm, other than work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, slip-on footwear, and other than waterproof footwear and footwear with waterproof bottoms, including bottoms comprising an outer sole and all or part of the upper (provided for in subheading 6403.91.90)FreeNo changeNo changeOn or before 12/31/2018
9902.64.42Footwear for persons other than women, other than slip-on footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than footwear incorporating waterproof footwear bottoms comprising an outer sole and part of the upper (provided for in subheading 6403.91.90)FreeNo changeNo changeOn or before 12/31/2018
9902.64.43Footwear for men valued not over $20/pair, having uppers of leather other than pigskin, and other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than footwear with uppers having a toe part or thong (provided for in subheading 6403.99.60)FreeNo changeNo change On or before 12/31/2018
9902.64.44Footwear for men, having uppers of pigskin, other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like (provided for in subheading 6403.99.60)FreeNo changeNo changeOn or before 12/31/2018
9902.64.45Tennis shoes, basketball shoes, gym shoes, training shoes and the like for youths and boys (provided for in subheading 6403.99.60)FreeNo changeNo changeOn or before 12/31/2018
9902.64.46Footwear valued over $2.50/pair (other than footwear for women, house slippers, and other than tennis shoes, basketball shoes, gym shoes, training shoes and the like) (provided for in subheading 6403.99.90)FreeNo changeNo changeOn or before 12/31/2018
9902.64.47Sports footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, with outer soles of rubber or plastics and uppers of textile materials (provided for in subheading 6404.11.51, 6404.11.59, 6404.11.61, 6404.11.69, 6404.11.71, 6404.11.79, 6404.11.81 or 6404.11.89)FreeNo changeNo changeOn or before 12/31/2018
9902.64.48 Sports footwear (other than ski boots, cross country ski footwear and snowboard boots) for persons other than men or women (provided for in subheading 6404.11.90)FreeNo changeNo changeOn or before 12/31/2018
 9902.64.49Ski boots, cross country ski footwear and snowboard boots for men or women (provided for in subheading 6404.11.90)FreeNo changeNo changeOn or before 12/31/2018
 9902.64.50Tennis shoes, basketball shoes, gym shoes, training shoes and the like, covering the ankle, for men and women (provided for in subheading 6404.11.90)FreeNo changeNo changeOn or before 12/31/2018
9902.64.51Footwear with outer soles of rubber or plastics and uppers of textile materials, having uppers of which over 50 percent of the external surface area is leather (provided for in subheading 6404.19.15)FreeNo changeNo changeOn or before 12/31/2018
9902.64.52Footwear (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported) with outer soles of rubber or plastics and uppers of textile materials, valued over $24/pair, whose height from the bottom of the outer sole to the top of the upper does not exceed 20.32 cm if for men or women or does not exceed 17.78 cm if for persons other than men or women, designed to be used in lieu of, but not over, other footwear as a protection against water, oil, grease, chemicals, or cold or inclement weather, and where protection against water is imparted by the use of a coated or laminated textile fabric (provided for in subheading 6404.19.20)FreeNo changeNo changeOn or before 12/31/2018
9902.64.53Footwear for men, with outer soles of rubber or plastics and uppers of vegetable fibers, other than house slippers (provided for in subheading 6404.19.25)FreeNo changeNo changeOn or before 12/31/2018
 9902.64.54Footwear with outer soles of rubber or plastics and uppers of textile materials (except footwear with uppers having a toe part or thong) (provided for in subheading 6404.19.36, 6404.19.37 or 6404.19.39)FreeNo changeNo changeOn or before 12/31/2018
 9902.64.55Footwear for women, with outer soles of rubber or plastics and uppers of textile materials other than house slippers (provided for in subheading 6404.19.52, 6404.19.57, or 6404.19.59)FreeNo changeNo changeOn or before 12/31/2018
9902.64.56Footwear with outer soles of rubber or plastics and uppers of textile materials (provided for in subheading 6404.19.61, 6404.19.69, 6404.19.72, 6404.19.77, 6404.19.79, 6404.19.82, 6404.19.87, 6404.19.89, or 6404.19.90)FreeNo changeNo changeOn or before 12/31/2018
9902.64.57Footwear with uppers of composition leather, for men, other than footwear with outer soles containing rubber or plastics to which textile materials have been attached or otherwise combined (provided for in subheading 6405.10.00)FreeNo changeNo changeOn or before 12/31/2018
9902.64.58Footwear with uppers of textile materials other than footwear with outer soles containing rubber or plastics to which textile materials have been attached or otherwise combined, and other than footwear with soles and uppers of wool felt (provided for in subheading 6405.20.90)FreeNo changeNo changeOn or before 12/31/2018
9902.64.59Footwear not elsewhere provided for in chapter 64 other than footwear with outer soles containing rubber or plastics to which textile materials have been attached or otherwise combined (provided for in subheading 6405.90.90)FreeNo changeNo changeOn or before 12/31/2018.
7.Effective dateThis Act and the amendments made by this Act shall—
(1)take effect on the 15th day after the date of the enactment of this Act; and
(2)apply to articles entered, or withdrawn from warehouse for consumption, on or after such 15th day.

